Citation Nr: 1642276	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  14-15 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Whether the appellant's countable income exceeded the maximum annual rate permissible (MAPR) for recepit of nonservice-connected death pension benefits such that termination of benefits beginning May 1, 2011 was proper.


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel



INTRODUCTION

The Veteran had active duty service in the U.S. Navy from January 1990 to December 1994.  The Veteran passed away in March 2011; the appellant in this case is the Veteran's surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO) which, in pertinent part, granted nonservice-connected death pension benefits beginning March 1, 2011 but terminated them effective May 1, 2011 due to excess income.

In October 2015, the Board remanded the appeal for further development.

The Board notes that since the most recent supplemental statement of the case addressed entitlement to nonservice-connected pension benefits through December 31, 2015 only, the decision herein does not address any time period after that date and should not be construed as an adjudication of entitlement to nonservice-connected pension benefits for any period after that date.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems associated with the appeal.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.


FINDINGS OF FACT

1. For the initial annualization period from March 3, 2011 to March 31, 2012, the appellant's countable income did not exceed the allowable VA income limit for entitlement to nonservice-connected death pension benefits.

2. For the period from April 1, 2012 through December 31, 2015, the appellant's countable income exceeded the allowable VA income limit for entitlement to nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1. Termination of nonservice-connected death pension benefits beginning May 1, 2011 was not proper.  38 U.S.C.A. §§ 1503, 5103A (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274 (2015).

2. The criteria for an award of nonservice-connected death pension benefits, from April 1, 2012 through December 31, 2015, have not been met.  38 U.S.C.A. §§ 1503, 5103A; 38 C.F.R. §§ 3.2, 3.3, 3.23, 3.271, 3.272, 3.274.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  In January and May 2012, VA notified the appellant of the information and evidence needed to substantiate the claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

VA has also complied with its duty to assist.  VA has obtained, to the extent possible, all relevant evidence identified by the appellant and necessary for an equitable resolution of the issue on appeal.  Accordingly, appellate review may proceed without prejudice to the appellant with respect to her claim.

Legal Criteria and Analysis

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541(a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.

VA regulations state that income of a child in the custody of the surviving spouse will be included if it is reasonably available to or for the surviving spouse.  A hardship exclusion of a child's income may be granted if the family's expenses necessary for reasonable family maintenance are higher than the countable annual income, including VA pension entitlement.  When hardship is established, there shall be excluded from the available income of any child an amount equal to the amount by which annual expenses necessary for reasonable family maintenance exceed the sum of countable annual income plus VA pension entitlement, computed without consideration of this exclusion.  The amount of this exclusion shall not exceed the available income of any child or children, and annual expenses necessary for reasonable family maintenance shall not include any expenses which were considered in determining the available income of the child or the countable income of the surviving spouse.  38 C.F.R. §§ 3.23 (d)(6), 3.272(m).

Exclusions from income include the expenses of the Veteran's last illness and burial and for the Veteran's just debts, debts not incurred to secure real or personal property, if paid by the appellant.  Such expenses may be deducted from annual income for the 12-month annualization period in which they were paid or from annual income for any 12-month annualization which begins during the calendar year of death, whichever is to the claimant's advantage.  Otherwise, they are deductible only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).

Medical expenses in excess of five percent of the maximum income rate allowable, which have been paid but unreimbursed, may be excluded from a surviving spouse's income for the same 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(g)(2). 

The Veteran served on active duty in the U.S. Navy from January 1990 to December 1994.  As he served for 90 days or more, including during a period of war, the appellant, his surviving spouse, is eligible for nonservice-connected death pension benefits provided she meets the required income and net worth requirements noted above.

As pertinent to this case, for a nonservice-connected death after separation from service, where a claim is received on or after December 10, 2004, the effective date for an award of pension will be the first day of the month in which the Veteran's death occurred if the claim is received within one year after the date of death; otherwise, the effective date is the date the claim was received.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400(c)(3).  The appellant's claim was received in October 2011, within one year of the Veteran's death in March 2011.  Hence, for her claim for death pension, the initial annualization period in which income will be counted extends from the date of alleged entitlement, i.e., the Veteran's date of death of March 3, 2011 through the end of the month that is 12 months after that date, i.e., March 31, 2012.  The September 2013 decision awarded death pension benefits effective March 1, 2011 but discontinued benefits effective May 1, 2011 based on excessive income.  Although death pension benefits were awarded for the first month of the initial annualization period and are not a part of the appeal, that month is still included as part of the initial annualization year under consideration, since the income limits are based on an entire year period.  See 38 C.F.R. §§ 3.271, 3.272.

The income limits, or MAPR, are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in appendix B of the Veterans Benefits Administration Manual M21-1 (M21-1) and are given the same force and effect as if published in the Code of Federal Regulations.  38 C.F.R. § 3.21.  The MAPR varies depending on several factors, including the number of dependent children.  The applicable MAPRs for the period from March 3, 2011 to March 31, 2012 were $10,385, effective December 1, 2010, and $10,759, effective December 1, 2011.

Initially, the appellant has argued that her daughter's Social Security income was inappropriately determined to be a part of her income because her daughter was not the offspring of the deceased Veteran.  The Board notes that VA has determined that the adult daughter in this case is a helpless child for VA purposes, as adjudicated in the September 2013 rating decision.  Thus, the daughter in this case is appropriately considered the appellant's dependent, even though she is of the age of majority, for income calculation purposes.  Accordingly, the dependent daughter's income must be included in the calculation of the appellant's countable income, regardless of whether she is the Veteran's biological child or not; the relevant, determining fact is that she is a dependent of the appellant's household.

In the October 2011 claim, the appellant reported that she had been receiving monthly payments of $669 for retirement and $1,097 in Social Security benefits for her daughter.  The Social Security benefits for her daughter increased to $1,130 beginning December 2011.  In addition, the appellant began receiving monthly Social Security benefits of $1,085 beginning December 2011.  The record also reflects the appellant received a $255 one time Social Security Administration death payment during this time period.  Thus, the appellant's countable income for the initial annualization period totaled $24,855.

Regarding whether the appellant is entitled to any exclusion from her countable income, in December 2015, the appellant essentially claimed that her daughter's income was not reasonably available to her due to excessive household expenses for food, shelter, and other expenses necessary to support a reasonable quality of life, to include those relating to care for her daughter's cerebral palsy.  While the appellant did not specifically itemize her expenses, considering the severity of the daughter's disability, which involves intractable seizures, see August 2005 letter from Jacksonville Neurological Clinic, the Board finds it likely that the appellant's expenses for basic necessities exceeded her countable income such that her daughter's income was not reasonably available.  Accordingly, based on the hardship exclusion, the daughter's income totalling $13,263, may be excluded from her countable income.  38 C.F.R. §§ 3.23 (d)(6), 3.272(m).

Regarding other expenses that can be deducted from the appellant's countable income during this period, the evidence reflects the appellant incurred $9,570 in burial expenses.  While she indicated that she had been reimbursed in full for those expenses from a life insurance policy, because she was not reimbursed under chapter 23 of title 38 U.S.C., these expenses may also be deducted.  38 C.F.R. § 3.272(h)(ii).  See also 38 C.F.R. § 3.272(x) (excluding from countable income lump-sum life insurance proceeds on a policy for the Veteran).  The evidence also reflects that she paid $899 in expenses in the year leading up to the Veteran's death relating to his last illness.  M21-1, V.iii.1.G.6.b.  Hence, $10,469 may be deducted from her countable income as well.

Finally, as to medical expenses, in December 2015, the appellant reported that in the year following the Veteran's March 2011 death, she paid $42.56.  Because these expenses did not exceed $520 (5 percent of the lowest MAPR applicable during this period, $10,385), they may not be deducted from countable her income.

After excluding excess expenses from the daughter's income because of the hardship exclusion, burial and last illness expenses, the appellant's countable income during the initial annualization period is $1,133.  This amount is below both MAPRs of $10,385 and $10,759.  Thus, entitlement to non-service connected death pension is warranted for the initial annualization period.

As to the remaining periods, however, entitlement to non-service connected death pension is not warranted.

For calendar year 2012, in a December 2015 Eligibility Verification Report, the appellant reported receiving monthly payments of at least $620 for retirement, $1,130 in Social Security payments for her daughter, and $1,086 in Social Security for herself.  While she also reported paying medical expenses for the calendar year, they did not exceed that year's threshold of $537.  Hence, even after excluding her daughter's income based on hardship, because her annualized income of $20,472 was greater than that year's MAPR of $10,759, death pension benefits were not warranted for that period.

Similarly, for calendar year 2013, in a December 2015 Eligibility Verification Report, the appellant reported receiving monthly payments of $640 for retirement, $1,113 in Social Security payments for her daughter, and $1,103 in Social Security for herself.  While she also reported paying medical expenses for the calendar year, they did not exceed that year's threshold of $547.  Hence, because her annualized income of $20,916 (after excluding her daughter's income based on hardship) was greater than that year's threshold of $10,942, death pension benefits were not warranted for that period.

For calendar year 2014, in a December 2015 Eligibility Verification Report, the appellant reported receiving monthly payments of $720 for retirement, $1,140 in Social Security payments for her daughter, and $1,120 in Social Security for herself.  While she also reported paying medical expenses of $870, which reduces her countable income by $315 based on that year's threshold of $555, because her annualized income was $21,765, which is in excess of the MAPR of $11,107 - even after deducting medical expenses and excluding her daughter's income - death pension benefits were not warranted for that period.

Finally, for calendar year 2015, in a December 2015 Eligibility Verification Report, the appellant reported receiving monthly payments of $740 for retirement, $1,167 in Social Security payments for her daughter, and $1,139 in Social Security for herself.  While she also reported paying medical expenses of $2,239, which reduces her countable income by $1,675 based on that year's threshold of $564, because her annualized income was $20,873, which is in excess of the MAPR of $11,296 - even after deducting medical expenses and excluding her daughter's income, death pension benefits were not warranted for that period.

Thus, while termination of nonservice-connected death pension benefits beginning May 1, 2011 was not proper, for the period from April 1, 2012 through December 31, 2015, the appellant's countable income exceeded the allowable VA income limit for entitlement to nonservice-connected death pension benefits.





ORDER

Termination of nonservice-connected death pension benefits beginning May 1, 2011 was not proper.

Entitlement to nonservice-connected death pension from April 1, 2012 through December 31, 2015 is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


